Citation Nr: 0703928	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of excision of 
osteochondroma of the left medial femoral condyle has been 
received.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the RO that denied 
service connection for hepatitis B, and that declined to 
reopen a claim for service connection for residuals of 
excision of osteochondroma of the left medial femoral 
condyle, on the basis that new and material evidence had not 
been received.

In December 2004, the veteran testified during a hearing 
before RO personnel.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has hepatitis B or chronic residuals of 
hepatitis B. 

2.  In November 1970, the RO denied service connection for 
residuals of excision of osteochondroma of the left medial 
femoral condyle; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision. 

3.  Evidence associated with the claims file since the 
November 1990 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for residuals of excision of 
osteochondroma of the left medial femoral condyle, and does 
not create a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2006).

2.  The RO's November 1970 decision, denying service 
connection for residuals of excision of osteochondroma of the 
left medial femoral condyle, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

3.  The evidence received since the RO's November 1970 denial 
is not new and material, and the claim for service connection 
for residuals of excision of osteochondroma of the left 
medial femoral condyle is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2003, February 2005, June 2005, and March 
2006 letters, the RO notified the veteran of elements of 
service connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  Each of the claims was readjudicated 
after this notice.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The September 2003 letter notified the veteran that his 
previous claim for service connection for residuals of 
excision of osteochondroma of the left medial femoral condyle 
had been denied by letter dated in November 1970.  The RO 
advised the veteran that the evidence needed was evidence to 
establish that the condition was incurred or aggravated in 
service.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran has not been afforded an examination either for 
claimed hepatitis B, or for residuals of excision of 
osteochondroma of the left medial femoral condyle; however, 
as will be discussed below, the Board finds that the duty to 
assist does not require examinations in connection with the 
claims.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 C.F.R. § 3.159(c)(4)(iii).  There is no competent 
evidence of current hepatitis B, or of chronic residuals of 
hepatitis B.  Regarding claimed residuals of excision of 
osteochondroma of the left medial femoral condyle, the 
veteran is not entitled to an examination prior to submission 
of new and material evidence.  

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as cirrhosis of the liver, which become 
manifest to a compensable degree within a prescribed period 
after discharge from service (one year), even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 
(2006).

Service medical records contain neither manifestations nor 
complaints, nor findings of hepatitis B.

There is no evidence within the first post-service year of 
any liver disease to warrant service connection on a 
presumptive basis.

Laboratory testing in January 2000 was negative for hepatitis 
B surface antigen.

Non-VA treatment records, dated in November 2000, reflect 
episodic abnormal liver tests.

In December 2004, the veteran testified that he contracted 
hepatitis B in service through multiple sexual partners.

In August 2005, the veteran reported that he complained a lot 
in service about abdominal pains with nausea and vomiting, 
but that he was never tested for hepatitis.

While the veteran is competent to report current symptoms, as 
a layperson, he is not competent to advance a theory of 
causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

None of the post-service medical records reports the presence 
of hepatitis B, or of any chronic residuals of hepatitis B. 
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has hepatitis B.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the evidence weighs against a current diagnosis of 
hepatitis B or chronic residuals, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

III.  Petition to Reopen

The veteran's original claim for service connection for 
residuals of excision of osteochondroma of the left medial 
femoral condyle was denied by the RO in November 1970.  

Evidence of record at the time of the November 1970 decision 
included both pre-service and in-service medical records.

A May 1968 pre-induction examination notes a boney exostosis 
of the left femur.  X-rays taken of the left knee revealed a 
bony protrusion from the distal metaphysis of the right femur 
typical of a cartilaginous exostosis.  The examiner opined 
that the exostosis made the veteran unfit for military 
service.

The service medical records at entry in March 1969 note the 
presence of an exostosis of the left medial femoral condyle.  
At that time the veteran reported intermittent pain, and the 
examiner recommended an excision; the veteran was found 
physically fit for duty.  In December 1969, the veteran again 
complained of intermittent pain, and underwent an excision in 
March 1970; the diagnosis was osteochondroma.  At the time of 
the veteran's separation examination in October 1970, no 
disability of the left femur or lower extremity was noted.

Based on this evidence, the RO concluded that the evidence 
established that the veteran's left knee condition pre-
existed service, that the surgery was remedial in nature, and 
that there was no evidence of aggravation or of increased 
disability in service.
  
As there was no timely appeal, the RO's November 1970 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in August 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1970 includes 
non-VA treatment records, showing complaints of left knee 
pain, a diagnosis of tendonitis secondary to the 
osteochondroma, excision of osteochondroma of the distal 
femur in September 1992, and injections into the left knee in 
December 2000; a December 2004 hearing testimony, in which 
the veteran testified that running, marching, standing, and 
jumping in service aggravated his left knee condition; X-rays 
taken in May 2005, revealing moderate to marked degenerative 
joint disease; duplicate copies of pre-service and in-service 
medical records; and VA clinical records, dated in January 
2006, diagnosing end stage osteoarthritis of the left knee 
and suggesting a total knee replacement.  

Other than for the duplicate service medical records, much of 
this evidence is new in that it was not previously of record 
and is not cumulative.

However, none of the competent evidence relates to the basis 
of the prior denial-namely, that the veteran's pre-existing 
left knee condition was neither aggravated nor increased in 
severity during service or within the first post-service 
year.

The veteran has offered testimony and contentions in which he 
argued that his pre-existing left knee condition had worsened 
in service, thus requiring surgery.  The veteran, as a lay 
person, would not be competent to render a probative opinion 
on a medical matter, such as the etiology of his current left 
knee condition.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

None of the newly received evidence relates to the 
unestablished fact of any increase in severity of the 
veteran's pre-existing left knee condition during active 
service.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see Browder v. Brown, 
5 Vet. App. 268, 271-72 (1993) (citing Hensley v. Brown, 5 
Vet. App. 155 (1993)). 

Moreover, the newly received evidence reflects that the 
veteran did not seek medical treatment for any left knee 
condition after his discharge from active service until 1992. 
The absence of evidence of medical treatment in the decades 
immediately following service, constitutes negative evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Absent evidence of aggravation or of any increase in severity 
of the veteran's pre-existing left knee condition in service 
or within the first post-service year, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for residuals of excision of 
osteochondroma of the left medial femoral condyle is not 
reopened.


ORDER

Service connection for hepatitis B is denied.

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
residuals of excision of osteochondroma of the left medial 
femoral condyle is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


